Title: James Madison to Frederick A. Packard, 26 November 1830
From: Madison, James
To: Packard, Frederick A.


                        
                            
                                Sir
                            
                            
                                
                                    Montpellier
                                
                                Novr. 26. 1830
                            
                        
                         
                        I have just recd. your letter of the 20th. with the two pamphlets sent by the same mail. I should feel
                            a pleasure in satisfying the enquiry you make with respect to "the circumstances attending the final vote on the
                            Declaration of Independence, and in what sense, if in any, it was unanimously adopted." But not being a member of the
                            Congress of that date, I can  have no personal knowledge of what passed on the occasion. It is probable that some of the
                            writings of Mr. Jefferson lately published may be a source of more explanation than any other I could refer to. Not having
                            at hand the opportunity of consulting them, I cannot point to the particular passages. With respect & good wishes
                        
                        
                            
                                James Madison
                            
                        
                    